 



EXHIBIT 10.22
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT, dated as of March 31, 2006, is made and given by
[PLEDGOR] (the “Pledgor”) to WELLS FARGO BANK, N.A. (the “Secured Party”),
acting through its WELLS FARGO BUSINESS CREDIT operating division.
RECITALS
     A. The Pledgor, other borrowers and the Secured Party have entered into a
Credit and Security Agreement dated as of May 7, 2002 (as the same has been and
may hereafter be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) pursuant to which the Secured Party has agreed
to extend to the Pledgor certain credit accommodations.
     B. The Pledgor is the owner of the shares (the “Pledged Shares”) of stock
described in Part I of Schedule I hereto issued by the corporations named
therein and of the indebtedness (together with those items listed in
Section 2(e), the “Pledged Debt”) described in Part II of Schedule I and issued
by the obligors named therein. The Pledged Debt is secured as described in said
Part II of Schedule I.
     C. The Secured Party has required that this Agreement be executed and
delivered by the Pledgor.
     D. The Pledgor finds it advantageous, desirable and in the best interests
of the Pledgor to comply with the requirement that this Agreement be executed
and delivered to the Secured Party.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to enter into the Credit Agreement and to extend credit
accommodations to the Pledgor thereunder, the Pledgor hereby agrees with the
Secured Party for the Secured Party’s benefit as follows:
     1. Defined Terms.
     (a) As used in this Agreement, the following terms shall have the meanings
indicated:
     “Collateral” shall have the meaning given to such term in Section 2.
     “Event of Default” shall have the meaning given to such term in Section 11.
     “Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 



--------------------------------------------------------------------------------



 



     “Obligations” shall mean (a) all indebtedness, liabilities and obligations
of the Pledgor to the Secured Party of every kind, nature or description under
the Credit Agreement, including the Pledgor’s obligation on any promissory note
or notes under the Credit Agreement and any note or notes hereafter issued in
substitution or replacement thereof, (b) all liabilities of the Pledgor under
this Agreement, (c) any and all other liabilities and obligations of the Pledgor
to the Secured Party of every kind, nature and description, whether direct or
indirect or hereafter acquired by the Secured Party from any Person, absolute or
contingent, regardless of how such liabilities arise or by what agreement or
instrument they may be evidenced, and in all of the foregoing cases whether due
or to become due, and whether now existing or hereafter arising or incurred.
     “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Pledged Debt” shall have the meaning given to such term in Recital B
above.
     “Pledged Shares” shall have the meaning given to such term in Recital B
above.
     “Related Collateral” shall have the meaning given to such term in
Section 2.
     “Security Interest” shall have the meaning given to such term in Section 2.
     (b) Terms Defined in Uniform Commercial Code. All other terms used in this
Agreement that are not specifically defined herein or the definitions of which
are not incorporated herein by reference shall have the meaning assigned to such
terms in Revised Article 9 of the Uniform Commercial Code as adopted in the
State of Colorado.
     (c) Singular/Plural, Etc. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular,
the plural and “or” has the inclusive meaning represented by the phrase
“and/or.” The words “ “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The words “hereof,” “herein,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. References to
Sections are references to Sections in this Pledge Agreement unless otherwise
provided.
     2. Pledge. As security for the payment and performance of all of the
Obligations, the Pledgor hereby pledges to the Secured Party and grants to the
Secured Party a security interest (the “Security Interest”) in the following,
including any securities account containing a securities entitlement with
respect to the following (the “Collateral”):
     (a) The Pledged Shares and the certificates representing the Pledged
Shares, and all future, issued and outstanding shares of capital stock, or other
equity or investment securities of, or partnership, membership, or joint venture
interests in, each subsidiary, whether now owned or hereafter acquired by the
Pledgor and whether or not evidenced or

 



--------------------------------------------------------------------------------



 



represented by any stock certificate, certificated security or other instrument,
together with the certificates representing such equity interests, all options
and other rights, contractual or otherwise, in respect thereof, and all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.
     (b) All additional shares of stock of any issuer of the Pledged Shares from
time to time acquired by the Pledgor in any manner, and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such shares.
     (c) All investment property, financial assets, securities, capital stock,
other equity interests, stock options and commodity contracts of the Pledgor,
all notes, debentures, bonds, promissory notes or other evidences of
indebtedness payable or owing to the Pledgor, and all other assets now or
hereafter received or receivable with respect to the foregoing.
     (d) The Pledged Debt set forth on Schedule I and the instruments evidencing
the Pledged Debt set forth on Schedule I, and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Debt set
forth on Schedule I.
     (e) All additional debt evidenced by any note, bond, debenture or like
instrument from time to time issued by any Person payable or owing to the
Pledgor, which additional debt is owed to or acquired by the Pledgor, and the
instruments evidencing such debt, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any of all of such debt.
     (f) Any and all collateral security (the “Related Collateral”) now or
hereafter securing all or any items of the Pledged Debt (including
after-acquired security), and agreements granting such security, and all rights,
remedies, powers and privileges of the Pledgor under all of the foregoing.
     (g) All securities entitlements of the Pledgor in any and all of the
foregoing.
     (h) All present and future increases, profits, combinations,
reclassifications, and substitutes and replacements for all or part of the
foregoing Collateral.
     (i) All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).
     3. Delivery of Collateral. All certificates and instruments representing or
evidencing the Pledged Shares and the Pledged Debt shall be delivered to the
Secured Party contemporaneously with the execution of this Agreement. All
certificates and instruments representing or evidencing Collateral received by
the Pledgor after the execution of this Agreement shall be delivered to the

 



--------------------------------------------------------------------------------



 



Secured Party promptly upon the Pledgor’s receipt thereof along with an updated
Schedule I. All such certificates and instruments shall be held by or on behalf
of the Secured Party pursuant hereto and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Secured
Party. With respect to all Pledged Shares and Pledged Debt consisting of
uncertificated securities, book-entry securities or securities entitlements, the
Pledgor shall either (a) execute and deliver, and cause any necessary issuers or
securities intermediaries to execute and deliver, control agreements in form and
substance satisfactory to the Secured Party covering such Pledged Shares or
Pledged Debt, or (b) cause such Pledged Shares or Pledged Debt to be transferred
into the name of the Secured Party. The Secured Party shall have the right at
any time, whether before or after an Event of Default, to cause any or all of
the Collateral to be transferred of record into the name of the Secured Party or
its nominee (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates representing or evidencing Collateral for certificates of
smaller or larger denominations. If the Collateral is in the possession of a
bailee, the Pledgor will join with the Secured Party in notifying the bailee of
the interest of the Secured Party and in obtaining from the bailee an
acknowledgment that it hold the Collateral for the benefit of the Secured Party.
The Pledgor shall execute and deliver to the Secured Party such items of
assignment and transfer (including, without limitation, assignments of financing
statements and recordable assignments of mortgages and deeds of trust) of any
Related Collateral as the Secured Party may from time to time reasonably
request.
     4. Certain Warranties and Covenants. The Pledgor makes the following
warranties and covenants:
     (a) The Pledgor has title to the Pledged Shares and the Pledged Debt and
will have title to each other item of Collateral hereafter acquired, free of all
Liens except the Security Interest and the Lien of Amatis Limited.
     (b) The Pledgor has full power and authority to execute this Pledge
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.
     (c) No financing statement covering all or any part of the Collateral is on
file in any public office (except for any financing statements filed by the
Secured Party or Amatis Limited, and any financing statements or other documents
filed or recorded by the Pledgor with respect to its Lien on any Related
Collateral).
     (d) The Pledged Shares have been duly authorized and validly issued by the
issuer thereof and are fully paid and non-assessable. The Pledged Debt has been
duly authorized, issued and delivered and is the legal, valid and binding
obligation of the issuers thereof, and is not in default. The certificates
representing the Pledged Shares and the instruments evidencing the Pledged Debt
are genuine. Neither the Pledged Shares nor the Pledged Debt are subject to any
offset or similar right or claim of the issuers thereof.
     (e) The Pledged Shares constitute 100% of the issued and outstanding shares
of stock of the respective issuers thereof.

 



--------------------------------------------------------------------------------



 



     (f) The Pledged Debt set forth on Schedule I constitutes all of the
outstanding indebtedness for money borrowed or for the deferred purchase price
of property (other than accounts payable on ordinary trade terms) of the
respective obligors thereof owed to the Pledgor and is outstanding in the
principal amount indicated on Schedule I.
     (g) The Pledgor shall not forgive, cancel, subordinate, compromise, modify,
amend or extend the time for payment of, or waive any default under, any of the
Pledged Debt, or modify or amend, or waive any default under any agreement with
respect to the Related Collateral, or consent to or acquiesce in any of the
foregoing, without in each case the prior written consent of the Secured Party.
     5. Further Assurances. The Pledgor agrees that at any time and from time to
time, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action that
may be necessary or that the Secured Party may reasonably request, in order to
perfect and protect the Security Interest or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral (but any failure to request or assure that the Pledgor execute and
deliver such instruments or documents or to take such action shall not affect or
impair the validity, sufficiency or enforceability of this Agreement and the
Security Interest, regardless of whether any such item was or was not executed
and delivered or action taken in a similar context or on a prior occasion).
     6. Voting Rights; Dividends; Etc.
     (a) Subject to Section 6(d), the Pledgor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Pledged Shares or any other stock that becomes part of the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, however, that the Pledgor
shall not exercise or refrain from exercising any such right if such action
could reasonably be expected to have a material adverse effect on the value of
the Collateral or any material part thereof.
     (b) Subject to Section 6(e), the Pledgor shall be entitled to receive,
retain, and use in any manner not prohibited by the Credit Agreement or any
Subordination Agreement (as defined in the Credit Agreement) any and all
interest and dividends paid in respect of the Collateral; provided, however,
that any and all
     (i) dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Collateral,
     (ii) dividends and other distributions paid or payable in cash in respect
of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and
     (iii) cash paid, payable or otherwise distributed in respect of principal
of, or in redemption of, or in exchange for, any Collateral,

 



--------------------------------------------------------------------------------



 



shall be, and shall be forthwith delivered to the Secured Party to hold as,
Collateral and shall, if received by the Pledgor, be received in trust for the
benefit of the Secured Party, be segregated from the other property or funds of
the Pledgor, and be forthwith delivered to the Secured Party as Collateral in
the same form as so received (with any necessary indorsement or assignment). The
Pledgor shall, upon request by the Secured Party, promptly execute all such
documents and do all such acts as may be necessary or desirable to give effect
to the provisions of this Section 6(b).
     (c) The Secured Party shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 6(a) hereof and to receive the dividends and interest that it is
authorized to receive and retain pursuant to Section 6(b) hereof.
     (d) Upon the occurrence and during the continuance of any Event of Default,
the Secured Party shall have the right in its sole discretion, and the Pledgor
shall execute and deliver all such proxies and other instruments as may be
necessary or appropriate to give effect to such right, to terminate all rights
of the Pledgor to exercise or refrain from exercising the voting and other
consensual rights that it would otherwise be entitled to exercise pursuant to
Section 6(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Collateral unless and until the Secured Party has
given written notice to the Pledgor that any further exercise of such voting
rights by the Pledgor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Collateral in the Secured Party’s name
nor the exercise of any voting rights with respect thereto shall be deemed to
constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Obligations or any part thereof.
     (e) Upon the occurrence and during the continuance of any Event of Default:
     (i) all rights of the Pledgor to receive the dividends and interest that it
would otherwise be authorized to receive and retain pursuant to Section 6(b)
hereof shall cease, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to receive and hold such
dividends as Collateral, and
     (ii) all payments of interest and dividends that are received by the
Pledgor contrary to the provisions of Section 6(e)(i) shall be received in trust
for the benefit of the Secured Party, shall be segregated from other funds of
the Pledgor and shall be forthwith paid over to the Secured Party as Collateral
in the same form as so received (with any necessary indorsement).

 



--------------------------------------------------------------------------------



 



     7. Transfers and Other Liens; Additional Shares.
     (a) Except as may be permitted by the Credit Agreement, the Pledgor agrees
that it will not (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (ii) create or permit to exist any Lien, upon or with respect to
any of the Collateral.
     (b) The Pledgor agrees that it will (i) cause each issuer of the Pledged
Shares that it controls not to issue any stock or other securities in addition
to or in substitution for the Pledged Shares issued by such issuer, except to
the Pledgor, and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional shares of stock or
other securities of each issuer of the Pledged Shares.
     8. Secured Party Appointed Attorney-in-Fact. As additional security for the
Obligations, the Pledgor hereby irrevocably appoints the Secured Party the
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time in the
Secured Party’s good-faith discretion, to take any action and to execute any
instrument that the Secured Party may reasonably believe necessary or advisable
to accomplish the purposes of this Agreement (subject to the rights of the
Pledgor under Section 6 hereof), in a manner consistent with the terms hereof,
including, without limitation, to receive, indorse and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.
     9. Secured Party May Perform. The Pledgor hereby authorizes the Secured
Party to file financing statements with respect to the Collateral (including
financing statements containing a broader description of the Collateral than the
description set forth herein). The Pledgor irrevocably waives any right to
notice of any such filing. If the Pledgor fails to perform any agreement
contained herein, the Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of the Secured Party incurred in
connection therewith shall be payable by the Pledgor under Section 14 hereof.
     10. The Secured Party’s Duties. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
deemed to have exercised reasonable care in the safekeeping of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
the safekeeping which the Secured Party accords its own property of like kind.
Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, the Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral. The Secured Party will take action in
the nature of exchanges, conversions, redemption, tenders and the like requested
in writing by the Pledgor with respect to any of the Collateral in the Secured
Party’s possession if the Secured Party in its reasonable judgment determines
that such action will not impair the Security Interest or the value of the
Collateral, but a failure of the Secured Party to comply with any such request
shall not of itself be deemed a failure to exercise reasonable care.

 



--------------------------------------------------------------------------------



 



     11. Default. Each of the following occurrences shall constitute an Event of
Default under this Agreement: (a) the Pledgor shall fail to observe or perform
any covenant or agreement applicable to the Pledgor under this Agreement;
(b) any representation or warranty made by the Pledgor in this Agreement or in
any financial statements, reports or certificates heretofore or at any time
hereafter submitted by or on behalf of the Pledgor to the Secured Party shall
prove to have been false or materially misleading when made; (c) any Event of
Default shall occur under the Credit Agreement; (d) the Secured Party receives
at any time any information indicating that the Secured Party’s Security
Interest is not enforceable, is not perfected or in not prior to all other
security interests or other interests in the Collateral, except as otherwise
agreed by the Secured Party.
     12. Remedies upon Default. If any Event of Default shall have occurred and
be continuing:
     (a) The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under Revised
Article 9 of the Uniform Commercial Code as adopted in the State of Colorado
(the “Code”) in effect at that time, and may, without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Secured Party may reasonably believe are
commercially reasonable. The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Pledgor hereby waives all requirements of law, if any, relating
to the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.
The Secured Party may disclaim warranties of title and possession and the like.
     (b) The Secured Party may notify any Person obligated on any of the
Collateral that the same has been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Pledgor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party’s
name or in the Pledgor’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.
     (c) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other

 



--------------------------------------------------------------------------------



 



realization upon all or any part of the Collateral may, in the discretion of the
Secured Party, be held by the Secured Party as collateral for, or then or at any
time thereafter be applied in whole or in part by the Secured Party against, all
or any part of the Obligations (including any expenses of the Secured Party
payable pursuant to Section 14 hereof).
     13. Waiver of Certain Claims. The Pledgor acknowledges that because of
present or future circumstances, a question may arise under the Securities Act
of 1933, as from time to time amended (the “Securities Act”), with respect to
any disposition of the Collateral permitted hereunder. The Pledgor understands
that compliance with the Securities Act may very strictly limit the course of
conduct of the Secured Party if the Secured Party were to attempt to dispose of
all or any portion of the Collateral and may also limit the extent to which or
the manner in which any subsequent transferee of the Collateral or any portion
thereof may dispose of the same. There may be other legal restrictions or
limitations affecting the Secured Party in any attempt to dispose of all or any
portion of the Collateral under the applicable Blue Sky or other securities laws
or similar laws analogous in purpose or effect. The Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment only and not to engage in a
distribution or resale thereof. The Pledgor agrees that the Secured Party shall
not incur any liability, and any liability of the Pledgor for any deficiency
shall not be impaired, as a result of the sale of the Collateral or any portion
thereof at any such private sale in a manner that the Secured Party reasonably
believes is commercially reasonable (within the meaning of Section 9-627 of the
Uniform Commercial Code). The Pledgor hereby waives any claims against the
Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such sale was less than the price that might
have been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party shall accept the first offer received and
does not offer any portion of the Collateral to more than one possible
purchaser. The Pledgor further agrees that the Secured Party has no obligation
to delay sale of any Collateral for the period of time necessary to permit the
issuer of such Collateral to qualify or register such Collateral for public sale
under the Securities Act, applicable Blue Sky laws and other applicable state
and federal securities laws, even if said issuer would agree to do so. Without
limiting the generality of the foregoing, the provisions of this Section would
apply if, for example, the Secured Party were to place all or any portion of the
Collateral for private placement by an investment banking firm, or if such
investment banking firm purchased all or any portion of the Collateral for its
own account, or if the Secured Party placed all or any portion of the Collateral
privately with a purchaser or purchasers.
     14. Costs and Expenses; Indemnity. The Pledgor will pay or reimburse the
Secured Party on demand for all out-of-pocket expenses (including in each case
all filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Secured Party in
connection with the creation, perfection, protection, satisfaction, foreclosure
or enforcement of the Security Interest and the preparation, administration,
continuance, amendment or enforcement of this Agreement, and all such costs and
expenses shall be part of the Obligations secured by the Security Interest. The
Pledgor shall indemnify and hold the Secured Party harmless from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
growing out of or resulting from this Agreement (including enforcement of this

 



--------------------------------------------------------------------------------



 



Agreement) or the Secured Party’s actions pursuant hereto. Any liability of the
Pledgor to indemnify and hold Secured Party harmless pursuant to the preceding
sentence shall be part of the Obligations secured by the Security Interest. The
obligations of the Pledgor under this Section shall survive any termination of
this Agreement.
     15. Waivers and Amendments; Remedies. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other.
     16. Notices. Any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
telefacsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by telefacsimile transmission, from the first business day after the date
of sending if sent by overnight courier, or from four days after the date of
mailing if mailed.
     17. Pledgor Acknowledgments. The Pledgor hereby acknowledges that (a) the
Pledgor has been advised by counsel in the negotiation, execution and delivery
of this Agreement, (b) the Secured Party has no fiduciary relationship to the
Pledgor, the relationship being solely that of debtor and creditor, and (c) no
joint venture exists between the Pledgor and the Secured Party.
     18. Continuing Security Interest; Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of the
Obligations and the expiration of the obligation, if any, of the Secured Party
to extend credit accommodations to the Pledgor, (b) be binding upon the Pledgor,
its successors and assigns, and (c) inure, together with the rights and remedies
of the Secured Party hereunder, to the benefit of, and be enforceable by, the
Secured Party and its successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), the Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person to the extent and in the manner provided in
the Credit Agreement, and may similarly transfer all or any portion of its
rights under this Pledge Agreement to such Persons.
     19. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party to extend
credit accommodations to the Pledgor, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Pledgor. Upon any
such termination, the Secured Party will return to the Pledgor such of the
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and

 



--------------------------------------------------------------------------------



 



execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence such termination. Any reversion or return of the
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Pledgor and shall be without warranty
by, or recourse on, the Secured Party. As used in this Section, “Pledgor”
includes any assigns of Pledgor or whoever else may be lawfully entitled to any
part of the Collateral.
     20. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
COLORADO; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS
PRINCIPLES OF THE STATE OF COLORADO, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF COLORADO. Whenever possible, each provision
of this Agreement and any other statement, instrument or transaction
contemplated hereby or relating hereto shall be interpreted in such manner as to
be effective and valid under such applicable law, but, if any provision of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or relating hereto.
     21. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR COLORADO STATE COURT SITTING
IN THE CITY AND COUNTY OF DENVER, COLORADO; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
     22. Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED PARTY, BY ITS
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which

 



--------------------------------------------------------------------------------



 



counterparts, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement..
     24. General. All representations and warranties contained in this Agreement
or in any other agreement between the Pledgor and the Secured Party shall
survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations. The Pledgor waives notice of the
acceptance of this Agreement by the Secured Party. Captions in this Agreement
are for reference and convenience only and shall not affect the interpretation
or meaning of any provision of this Agreement.
[The remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
[PLEDGOR]
By:                                                            
Name:
Its:
Address for Pledgor:
Address for Secured Party:
Wells Fargo Business Credit
MAC C7300 210
1740 Broadway
Denver, Colorado 80274
Telecopier: (303) 863-4904
Attention: Martin E. Tracy

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PART I
PLEDGED STOCK

 



--------------------------------------------------------------------------------



 



PART II
PLEDGED DEBT

 